Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 10, 2019

                                      No. 04-19-00520-CV

 SOUTHLAND LOG HOMES, INC. d/b/a Southland Log Homes and Southland Log Homes,
      LLC d/b/a Southland Log Homes and a/k/a Texas Favorite Log Home, LLC1,
                                   Appellants

                                                v.

       Betty J. PLANT, Individually and as Trustee of the Betty J. Plant Revocable Trust,
                                          Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI05974
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

       A filing fee of $205 was due when this appeal was filed, but it was not paid. See TEXAS
SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN
THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION
(Aug. 28, 2015). The clerk of the court notified appellants of this deficiency by letter dated July
29, 2019, and requested payment of the fee by August 12, 2019. The fee remains unpaid, and
appellants have not filed a sworn statement of inability to afford payment of court costs.

       We therefore ORDER that appellants, on or before September 20, 2019, must either: (1)
pay the filing fee; or (2) provide written proof to this court that he is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs).

        If appellants fail to respond satisfactorily within the time ordered, this appeal will be
dismissed without further notice. See TEX. R. APP. P. 5 (providing that an appellate court may
enforce rule requiring payment of costs “by any order that is just”); R. 42.3 (permitting appellate
courts to dismiss an appeal when appellant fails to comply with a court order).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court